Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 10 line 13, chip is misspelled as “ship”. Appropriate correction is required.
Claim Objections
Claim 3 objected to because of the following informalities:  “any of claims 1” should be “claim 1”. Appropriate correction is required.
Claim 14 objected to because of the following informalities:  “any of claims 12” should be “claim 12”. Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague because the claim is set up as 2 sentences which is improper. The claim must be in one sentence only. There should be a “comma” followed by “and” after biological sample in line 10 
Regarding claim 2, the phrase "(X,Y)" renders the claim indefinite because it is unclear whether the limitation(s) are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 4 is vague because the recitation of “the electronically legible volume indication means” has insufficient antecedent basis. Claim 4 should probably depend from claim 3 since claim 3 contains the first mention of an electronically legible volume indication means. 
Claims 6, 8, and 11 are vague because they appear to be claiming a Markush group but recites improper Markush language. In line 2, the proper language for a Markush group is “selected from the group consisting of” and the last member of the Markush group should be proceeded by “and”, not “or”.   
Claim 8 recites the limitation “the type” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation “the readable device” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation “the date of manufacture” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation “the date of validity” in line 4. There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 is vague because it recites the limitation(s) “steps (a) and (b) being interchangeable” in line 6 but there are no previous recitations of steps (a) and (b) in the claim or in claim 1. Applicant appears to be referring to steps (e) and (f) in claim 12, lines 3-6. For the purpose of this Office Action, this limitation will be treated as it represent steps (e) and (f) respectively, and not as additional. Claim 12 
Claim 13 is vague because it recites the limitation “step (b) is performed before step (a)” in lines 2-, but there are no steps (a) and (b) in claim 12 from which it depends from. Applicant appears to be referring to steps (e) and (f) in claim 12, lines 3-6. For the purpose of this Office Action, this limitation will be treated as it represent steps (e) and (f) respectively, and not as additional. 


  5				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Corazza et al. (US 2014/0363828), in view of Lee et al. (US2015/0253345A1). 
Regarding Claim 1, Corazza discloses a test device for performing immunoassay tests comprising: 

b. a reading device  for performing immunoassay tests (“a device for automatically assaying” [0132]) in which an aforementioned readable device is insertable ([0132]), connected to at least one rotational means for rotating the readable device ([0132]) at a predetermined rotation speed ([0146]); at least one recognition means (optical markers 334, 335) for recognizing the presence of the readable device ([0131]) and/or for extracting information from the legible identification means ([0135]) of the readable device (assaying kit, abstract) ; at least one first optical sensor which detects the presence of at least one binding pair of molecules in the separation means (column 4 lines  1-3) of the readable device (assaying kit, abstract)  and/or the presence of free molecules in the detection chamber ([0039]) of the readable device (assaying kit, abstract)  , and; at least one second optical sensor which detects the presence of a liquid biological sample ([0039]).  
However, Corazza does not disclose a housing unit that holds the aforementioned reading device nor a lid movable between an open position in which the readable device is visible and closed position in which the readable device is not visible, nor an overflow chamber in the readable device with a matching optical sensor which detects the presence of a liquid biological sample. Further, Corraza does not disclose a volume indication means for detecting the presence of a predetermined volume of the liquid biological sample on the platform. 

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reading device of Corazza by enclosing the reading device in a housing with a movable lid as taught by Lee because Lee shows it to be conventional to enclose a reading device with a with means to rotate a readable device and analyze the readable device in such a housing protect the reading device. A person of ordinary skill in the art reasonably would have expected success in combining Corazza with Lee because each reference is drawn to the art of using microfluidic rotating devices for the manipulation and analysis of small amounts of a fluid.
Lee also discloses an overflow chamber of the readable device (waste chamber 170). 
	Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the readable device of Corazza such that it contains an overflow chamber as taught by Lee because it would provide the advantage of accommodating waste discharged from the reaction units ([0066]).  A person of ordinary skill in the art reasonably would have expected success in combining Corazza with Lee because each reference is drawn to the art of using microfluidic rotating devices for the manipulation and analysis of small amounts of a fluid. 
Further, Lee discloses at least one volume indication means (third chambers 140, i.e. metering chambers) for detecting the presence of a predetermined volume of the liquid biological sample ([0061]).

Regarding claim 2, Corazza teaches a test device for performing immunoassay tests according to claim 1 wherein the donor differentiation means (protrusion 331 and 332) is a visual means (X, Y) which is visible to the user (figure 7) and/or an electronically legible differentiation means (optical markers 335,334) which is readable by a suitable reading device ([0131]).
Regarding claim 3, modified Corazza teaches the test device according to claim 1. However, Corazza does not disclose the volume indication means or that it is a visual means which is visible to the user and/or an 5electronically legible volume indication means which is readable by a suitable reading device. 
Lee discloses a volume indication means (third chambers 140) which is visible to the user and/or an electronically legible volume indication means which is readable by a suitable reading device (material making the platform carrying the volume indication means is made from optically transparent material such as glass, [0044]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Corazza by incorporating a volume indication means which is visible to the user and/or an electronically legible volume indication means which is readable by a suitable reading device for detecting the presence of a predetermined volume of the liquid biological sample, as taught by Lee, because it would insure that a sufficient amount of biological sample is 

Regarding Claim 4, Corazza discloses a test device with a platform that is modified by Lee according to claim 1 comprising a sample receiving means (hollow spike 120, septum 220). 
However, Corazza does not disclose the electronically legible volume indication means that comprises at least one overflow chamber and is fluidly connectable to the sample receiving means. Lee discloses an optically transparent platform ([0044]) that contain an electronically legible volume indication means (Lee discloses a light emitter 58 and detector 59 above and under the platform for optical detection [0073]) comprising at least one overflow chamber as discussed in claim 1, and it is fluidly connected to the sample receiving means ([0061][0062][0063])  
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify channel connection in the overflow chamber of the electronically legible volume indications means to be fluidly connectable with the sample receiving means because it would accommodate waste discharged from the reaction units ([0066]). As well as modify the assembly of Corazza to contain additional sensors to make the volume indication means electronically legible. A person of ordinary skill in the art reasonably would have expected success in combining Corazza with Lee because each reference is drawn to the art of using microfluidic rotating embodiment for the manipulation of small amount of a fluid. 
Regarding claim 5,
Regarding claim 6, Corazza teaches the test device according to claim 1, wherein the sample receiving means (hollow spike 120, septum 220) has a shape selected from the group comprising a tube, a tube comprising at least one liquid biological sampling means ([0128]), an open cavity in which the liquid biological sample can be deposited or an open cavity comprising at least one liquid biological sampling means ([0128];[0129]).
Regarding claim 7,  Corazza teaches the test device according claim 1, wherein the platform (rotor support 300) comprises at least one transparent area (figure 4) so the incorporated volume indication means of Lee would be visible ([0114]).    
Regarding claim 8, Corazza discloses a test device according to claim 1 with a readable device. However, Corazza does not disclose that the readable device contains at least one legible identification means in which information is encoded, said information is selected from the group comprising the type of the readable device, the date of manufacture, the date of validity of the readable device or any combination thereof. 
Lee discloses a legible identification means (tag 30) that contains information which relates to a test method as well as identification information ([0068] and [0069]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a legible identification means, as taught by Lee, to the readable device of Corazza, because such means would provide a way to identify the readable device and provide information about test methods to be performed, as taught by Lee ([0088]). 
A person of ordinary skill in the art reasonably would have expected success in combining Corazza with Lee because each reference is drawn to the art of using microfluidic rotating devices for the manipulation and analysis of small amounts of a fluid.
Regarding claim 9, Corazza teaches the test device
Regarding claim 10, Corazza discloses a test device according to claim 1. However, Corazza does not disclose that the test device has a lid that comprises at least one closable opening through which at least one sample receiving means of the readable device is accessible.
Lee discloses a moveable lid (door 312) that can be opened and closed exposing the test unit so a sample can be inserted ([0111]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reading device of Corazza to contain a housing with a lid that can be opened and closed to be able to insert samples, as taught by Lee, because it would ensure the device can be initiated correctly ([0113]). 
A person of ordinary skill in the art reasonably would have expected success in combining Corazza with Lee because each reference is drawn to the art of using microfluidic rotating devices for the manipulation and analysis of small amounts of a fluid.
Regarding claim 11, Corazza discloses a test device according to claim 9, that contains a reading device with centrifugation capabilities ([0141]; figure 4) such that it contains a user interface that can control rotation speed program, start rotation ([0146] refers to specific selected rotation per minute).   However, Corazza does not disclose that the user interface is connected to any element of the reading device, said interface provides and/or receives information from the user, show results in readable form, show error message. 
Lee discloses a user interface (controller 54, display 315, output device 316) that is connected to any element of the reading device, said interface provides and/or receives information from the user ( [0110] line 4), said information is selected from the group comprising show results in readable form, ([0110] line 6-9; [0120] lines 1-2;).

Regarding claim 12, Corazza discloses a method for performing immunoassay tests comprising the steps of:
 e) introducing at least one liquid biological sample in the sample receiving means of test device as described in claim 1, (“each mixture was transferred on top of the membrane [0147])
 f) inserting the readable device in the housing of the test device (“rotor comprising six positions each being able to receive one test unit”, [0137] 
g) flowing the liquid biological sample in the test units by rotating the readable device by the rotation means of the reading device , (“before centrifugation during 3 min at 900 rotations per minute”, [0148] and 
h) determining the result of the immunoassay test by the first optical sensor of the reading device, said first optical sensor detects presence of at least one binding pair of molecules in the separation means of the readable device and/or the presence of free molecules in the detection chamber of the readable device, ([0149] and [0150]) . 
- the electronically legible volume indication means of the readable device and the second optical sensor of the reading device ([0120])
However, Corazza does not disclose that steps (e) and (f) being interchangeable.

Further, Corrazza does not disclose that the volume of the liquid biological sample introduced in the sample receiving means is detected by: 
- the visual volume indication means of the readable device, and/or
Lee discloses at least one volume indication means (third chambers 140, i.e. metering chambers) for detecting the presence of a predetermined volume of the liquid biological sample ([0061]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Corazza by incorporating a volume indication means for detecting the presence of a predetermined volume of the liquid biological sample, as taught by Lee, because it would insure that a sufficient amount of biological sample needed is provided to the reaction unit for analysis ([0061]).   A person of ordinary skill in the art reasonably would have expected success in combining Corazza with Lee because each reference is drawn to the art of using microfluidic rotating devices for the manipulation and analysis of small amounts of a fluid. 
Regarding claim 13, modified Corazza teaches the method according to claim 12, wherein the liquid biological sample are introduced in the sample receiving 7means of the readable device.  However, Corazza does not disclose the condition when step (f) is performed before step (e) and the condition of inserting the liquid biological sample through the closable opening of the lid of the reading device.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the order of steps –add sample after you insert the readable device because there is no unexpected result, regardless of when the sample is added to the readable device.  
Regarding claim 14, modified Corazza teaches the method according to claim 12, further comprising the step of providing a message to the user, said message comprises information on the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claim 1-12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1,8,9,10,11) of U.S. Patent No. US 10,241,120 A1 further in view of Lee et al. (US2015/0253345A1).   Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘120 claims a device with a number of components that are common to the instant invention. 
Regarding Claim 1, Corazza discloses a test device (assaying kit, claim 1)for performing immunoassay tests (“testing pre-transfusion blood group matching between two blood samples”, claim 1 ) comprising: 
a. a readable device (assaying kit, claim 1) for performing immunoassay tests (“testing pre-transfusion blood group matching between two blood samples”, claim 1) comprising a platform (assemblies, claim 1) which comprises at least two sample receiving means (hollow needle, claim 5; female luer or a septum, claim 7)  for receiving at least one liquid biological sample from at least one donor (“means for receiving the blood sample”, claim 5) and at least one donor differentiation means for differentiating different donor types (two different means of receiving, one for syringe and one directly from blood bag or blood tubing, claims 5 & 6); each sample receiving means is fluidly connectable  to at least two test units(“distributing said blood sample between the test units of each assembly” claim 1), each of said test units comprises at least one reagent incubation chamber (first cavity for receiving the reagent, claim 1) which is fluidly connected (“the first and second cavity being separated by the membrane”, claim 1) to at least one separation means (membrane, claim 1) , said 
b. a reading device  for performing immunoassay tests (device, claim 8) in which an aforementioned readable device is insertable (“for supporting the first assembly and second assembly”, claim 8), connected to at least one rotational means for rotating the readable device at a predetermined rotation speed (“configured for generating in use a flow of the blood sample through the membrane by centrifugation”, claim 8); at least one recognition means recognizing the presence of the readable device and/or for extracting information from the legible identification means of the readable device (“optical marker for checking presence of both assemblies, and for aligning the optical sensor with the assemblies” claim 10) ; at least one first optical sensor which detects the presence of at least one binding pair of molecules in the separation means of the readable device and/or the presence of free molecules in the detection chamber of the readable device, and; at least one second optical sensor which detects the presence of a liquid biological sample (“optical sensor for detecting the presence either of hemaglutinated erythrocytes on the membranes, or of erythrocytes downstream of the membranes” claim 9)  
However, Corazza does not disclose a housing unit that holds the aforementioned reading device nor a lid movable between an open position in which the readable device is visible and closed position in which the readable device is not visible, nor an overflow chamber in the readable device with a matching optical sensor which detects the presence of a liquid biological sample. Further, Corraza does not disclose a volume indication means for detecting the presence of a predetermined volume of the liquid biological sample on the platform. 
Lee discloses a test apparatus, controller device and control method for performing immunoassay tests on biological samples. Lee further discloses a housing unit (main body 51) in which a tray is inserted into it [0071]. Lee also discloses a lid (door 312) that can be movable between an open 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for automatically assaying blood group compatibility of Corazza such that it contains a housing with a movable lid as taught by Lee because both would serve as protection for the readable device. A person of ordinary skill in the art reasonably would have expected success in combining Corazza with Lee because each reference is drawn to the art of using microfluidic rotating embodiment for the manipulation of small amount of a fluid.
Lee also discloses an overflow chamber of the readable device (waste chamber 170). 
	Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the readable device of Corazza such that it contains an overflow chamber as taught by Lee because it would accommodate waste discharged from the reaction units ([0066]).  A person of ordinary skill in the art reasonably would have expected success in combining Corazza with Lee because each reference is drawn to the art of using microfluidic rotating embodiment for the manipulation of small amount of a fluid.
Further, Lee discloses at least one volume indication means (third chambers 140) for detecting the presence of a predetermined volume of the liquid biological sample ([0061]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Corazza such that it contains a volume indication means for detecting the presence of a predetermined volume of the liquid biological sample because it would supply the sufficient amount of biological sample needed for the reaction to occur ([0061]).   A person of ordinary skill in the art reasonably would have expected success in combining Corazza with Lee because each reference is drawn to the art of using microfluidic rotating embodiment for the manipulation of small amount of a fluid.
Regarding claim 2, Corazza teaches a test device for performing immunoassay tests according to claim 1 wherein the donor differentiation means is a visual means (X, Y) which is visible to the user (two different means of receiving, one for syringe and one directly from blood bag or blood tubing are clearly visible and can be distinguishable, claims 6 & 7) and/or an electronically legible differentiation means which is readable by a suitable reading device (optical marker, claim 10)

Regarding claim 3, modified Corazza teaches the test device according to claim 1. However, Corazza does not disclose the volume indication means or that it is a visual means which is visible to the user and/or an 5electronically legible volume indication means which is readable by a suitable reading device. 
Lee discloses a volume indication means (third chambers 140) which is visible to the user and/or an electronically legible volume indication means which is readable by a suitable reading device (material making the platform carrying the volume indication means is made from optically transparent material such as glass, [0044]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Corazza by incorporating a volume indication means which is visible to the user and/or an electronically legible volume indication means which is readable by a suitable reading device for detecting the presence of a predetermined volume of the liquid biological sample, as taught by Lee, because it would insure that a sufficient amount of biological sample needed is provided to the reaction unit for analysis ([0061]).   A person of ordinary skill in the art reasonably would have expected success in combining Corazza with Lee because each reference is drawn to the art of using microfluidic rotating devices for the manipulation and analysis of small amounts of a fluid. 

Regarding Claim 4, Corazza discloses a test device with a platform that is modified by Lee according to claim 1 comprising a sample receiving means (hollow needle, claim 5; female luer or  a septum, claim 7). 
However, Corazza does not disclose the electronically legible volume indication means that comprises at least one overflow chamber and is fluidly connectable to the sample receiving means. Lee discloses an optically transparent platform ([0044]) that contain an electronically legible volume indication means (Lee discloses a light emitter 58 and detector 59 above and under the platform for optical detection [0073]) comprising at least one overflow chamber as discussed in claim 1, and it is fluidly connected to the sample receiving means ([0061][0062][0063])  
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify channel connection in the overflow chamber of the electronically legible volume indications means to be fluidly connectable with the sample receiving means because it would accommodate waste discharged from the reaction units ([0066]). As well as modify the assembly of Corazza to contain additional sensors to make the volume indication means electronically legible. A person of ordinary skill in the art reasonably would have expected success in combining Corazza with Lee because each reference is drawn to the art of using microfluidic rotating embodiment for the manipulation of small amount of a fluid. 

Regarding claim 5,  Corazza teaches the test device according claim 1, wherein the sample receiving means (hollow needle, claim 5; female luer or a septum, claim 7) have a shape that protrudes (two different means of receiving, one for syringe and one directly from blood bag or blood tubing are clearly visible and can be distinguishable, claims 6 & 7) from the platform (rotating support, claim 8) and/or a shape devoid of protrusion from the platform (two different means of receiving, one for 
Regarding claim 6,  Corazza teaches the test device according to claim 1, wherein the sample receiving means (hollow needle, claim 5; female luer or a septum, claim 7) has a shape selected from the group comprising a tube, a tube comprising at least one liquid biological sampling means, an open cavity in which the liquid biological sample can be deposited or an open cavity comprising at least one liquid biological sampling means (receiving the blood sample of the assembly corresponding to the second blood sample further comprises a female luer or a septum able to receive a blood sample from a syringe” claim 5) 
Regarding claim 7, modified Corazza teaches the test device according claim 1, comprises of a platform (rotating support, claim 8). However, it does not explicitly claim that the platform comprises at least one transparent area in which the visual volume indication means is positioned. 
 Lee discloses that the material that makes the platform carrying the metering chambers are made from optically transparent material and visually transparent such as glass ([0044]) 
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform of Corazza to have transparent surface with the volume indication means visible because it would ensure sufficient amount of biological samples being applied. A person of ordinary skill in the art reasonably would have expected success in combining Corazza with Lee because each reference is drawn to the art of using microfluidic rotating embodiment for the manipulation of small amount of a fluid. 

Regarding claim 8, Corazza discloses a test device according to claim 1 with a readable device. However, Corazza does not disclose that the readable device contains at least one legible identification means in which information is encoded, said information is selected from the group comprising the type 
Lee discloses a legible identification means (tag 30) that contains information which relates to a test method as well as identification information ([0068] and [0069]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a legible identification means, as taught by Lee, to the readable device of Corazza, because such means would provide a way to identify the readable device and provide information about test methods to be performed, as taught by Lee ([0088]). 
A person of ordinary skill in the art reasonably would have expected success in combining Corazza with Lee because each reference is drawn to the art of using microfluidic rotating embodiment for the manipulation of small amount of a fluid.
Regarding claim 9, Corazza teaches the test device
Regarding claim 10, Corazza discloses a test device according to claim 1. However, Corazza does not disclose that the test device has a lid that comprises at least one closable opening through which at least one sample receiving means of the readable device is accessible.
Lee discloses a moveable lid (door 312) that can be opened and closed exposing the test unit so a sample can be inserted ([0111]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reading device of Corazza to contain a housing with a lid that can 
A person of ordinary skill in the art reasonably would have expected success in combining Corazza with Lee because each reference is drawn to the art of using microfluidic rotating embodiment for the manipulation of small amount of a fluid.
Regarding claim 11, Corazza discloses a test device according to claim 9, that contains a reading device with centrifugation capabilities (“device comprising a rotating support, said rotating support being configured for generating in use a flow of the blood sample through the membrane by centrifugation”, claim 8). However, Corazza does not disclose that the centrifugation device is controlled by a user interface that is connected to any element of the reading device, said interface provides and/or receives information from the user, said information is selected from the group comprising select a rotation speed program, start rotation, show results in readable form, show error message.  
Lee discloses a user interface (controller 54, display 315, output device 316) that is connected to any element of the reading device, said interface provides and/or receives information from the user ( [0110] line 4),  said information is selected from the group comprising select a rotation speed program, start rotation, show results in readable form, ([0110] line 6-9; [0120] lines 1-2;).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface unit of Corazza to contain a controller, display and output device because it will control the overall operations and functions as well as obtain results from the whole device ([0073] lines 13-17).  A person of ordinary skill in the art reasonably would have expected success in combining Corazza with Lee because each reference is drawn to the art of using microfluidic rotating embodiment for the manipulation of small amount of a fluid.
Regarding claim 12, Corazza differs from the instant invention by failing to claim a method for performing immunoassay tests using the device of claim 1 in Corazza. The method of instant claim 12 comprises introducing a sample to a readable device, inserting the readable device into a reading device and rotating the readable device, and determining an assay result with an optical sensor. The method of instant claim 12 is obvious over the device of Corazza because the steps in instant claim 12 reflect how the device of Corazza is designed to be operated. A sample is applied to the donor device (i.e. a readable device), inserted into the assembly (i.e. reading device) which contains immunoassay reagents, rotated, and an assay result is determined via optical sensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD ALI AL-AMEEN whose telephone number is (571)272-0570. The examiner can normally be reached Mon- Fri 0800 - 1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824 the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MOHAMMAD ALI AL-AMEEN/Examiner, Art Unit 1641                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641